Citation Nr: 0839131	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-37 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include the issue of whether new and material 
evidence has been presented to reopen the claim.

2.  Entitlement to service connection for a right knee 
condition, status post arthroplasty, to include the issue of 
whether new and material evidence has been presented to 
reopen the claim.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  A prior June 2003 rating 
decision has been consolidated into the current rating 
decision on appeal.  The veteran testified at a Board 
videoconference hearing in June 2006.

In September 2006, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC), in Washington, DC.  
At that time, the Board noted that the veteran's claims 
folder was apparently lost or misplaced by the RO, and that 
the record before it did not contain any prior final rating 
decisions with respect to the issues on appeal.  As such, the 
Board accepted the characterization of the issues by the RO 
for purposes of the remand.  

Thereafter, the RO conducted additional development and, in a 
supplemental statement of the case (SSOC) dated June 2008, 
the RO reopened both claims and denied the claims on the 
merits.

As a result of the evidence obtained from the Board's remand, 
the record discloses an anecdotal history of a prior final VA 
decision on the veteran's right knee claim in "1990."  At 
this time, the Board still has insufficient information to 
make a jurisdictional finding with respect to the 
adjudication standard to apply to the veteran's claims.  The 
Board has phrased the issues on the title page accordingly.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.
REMAND

In a disability compensation claim, VA is required to obtain 
the veteran's service medical records (SMRs) or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c)(1).  When VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3).  The standard for the VA is 
high.  Board decisions are routinely vacated by the United 
States Court of Appeals for Veterans Claims (Court) in order 
to make efforts to obtain such records, even when the 
situation indicates that such records may not exist.

Further, in circumstances in which the veteran's SMRs are 
missing or destroyed, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

As noted in the Introduction, the veteran's claims folder has 
apparently been misplaced.  At his June 2006 hearing, the 
veteran reported having SMRs in his possession, and having 
received VA treatment for his claimed disabilities since 
1991.  

In September 2006, the Board remanded these claims to 
associate these identified records with the claims folder.

Thereafter, the veteran submitted several SMRs to the record 
corroborating his allegations of in-service treatment for low 
back and right knee injuries.  The RO obtained the veteran's 
VA clinical records of treatment since 1991, and afforded the 
veteran VA examination to clarify the diagnoses and the 
probable etiology of the currently manifested low back and 
right knee disorders.

The veteran's VA clinical records include notations that he 
underwent a right knee arthroplasty at the North Little Rock 
VA Medical Center (VAMC) in approximately April 1990.  
However, these records have not been associated with the 
claims folder.  A remand, therefore, is required to obtain 
these relevant VA treatment records.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive 
knowledge of evidence generated by VA).  The Board apologizes 
for the delay in the adjudication of this case. 

Additional information contained in the veteran's VA clinical 
records include his representation to a VA clinician in 
August 1994 that VA denied a claim of service connection for 
right knee disability in "1990."  The record reflects that 
the RO searched for the veteran's claims folder, but does not 
document that attempts were made to reconstruct the veteran's 
claims folder by incorporation of prior rating decisions and 
adjudicative actions.  

On remand, the RO should attempt to reconstruct the record by 
associating with the record all evidence in VA's possession 
concerning prior rating decisions and adjudicative actions.  
If no additional information is available, the RO should 
provide a clear explanation of the steps taken to reconstruct 
the record.

The record also discloses that the veteran has been awarded 
disability benefits from the Social Security Administration 
(SSA).  The medical and legal documents pertaining to this 
award are not associated with the claims folder.  The 
possibility that SSA records could contain relevant evidence 
to the claims (including, perhaps, copies of records from the 
VA that have been lost when the claims file was misplaced) 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The 
case, therefore, must be remanded to obtain these records.  
38 C.F.R. § 3.159(c)(2).

Finally, the RO determined that medical opinion was necessary 
to decide the claim.  As demonstrated above, the record 
before the VA examiner in April 2008 was incomplete.  The 
Board further observes that the April 2008 VA examiner did 
not provide any rationale supporting the opinion that "it is 
less likely than not that [the veteran's] back problem and 
knee problem are related to the symptoms that he complained 
about in the service."  

In this regard, a conclusory statement from an examiner 
frustrates appellate review of the case.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007) ("a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion.")  Therefore, the RO should 
seek an addendum opinion based upon review of complete 
records which provides a rationale for the conclusion 
reached.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to reconstruct 
the record by associating with the record 
all evidence in VA's possession concerning 
prior rating decisions and adjudicative 
actions.  Notably, the veteran has 
reported that VA denied a claim of service 
connection for right knee disability in 
"1990."  If no additional information is 
available, the RO should provide a clear 
explanation of the steps taken to 
reconstruct the record.

2.  The RO should obtain the veteran's 
records of treatment with the North Little 
Rock, Arkansas VAMC from January 1990 to 
January 1991, and from May 2007 to the 
present.  The RO should also ascertain and 
document for the record whether additional 
records from the North Little Rock VAMC 
exist prior to January 1990.

3.  The RO should obtain the veteran's 
SSA, including all medical records which 
formed the basis of any decision rendered.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

4.  After all attempts to develop the 
record have been exhausted, forward the 
claims folder to the examiner who 
conducted the April 2008 VA joints 
examination.  If that examiner is not 
available, forward the claims folder to 
another appropriate physician.  Ask the 
examiner to review the entire evidentiary 
record and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's currently diagnosed low back and 
right knee disabilities had their onset in 
service and/or are related to service.

The examiner's attention is directed to 
the veteran's treatment for low back 
symptoms from November 1966 to January 
1967 (including the history of a falling 
injury) and his March 1968 hospitalization 
consultation for a right knee twisting 
injury.  In providing opinion, the 
examiner must provide a rationale, 
supported by reference to the factual 
record and accepted medical principles, 
for the conclusion reached.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured since 
the June 2008 SSOC.  The RO should 
indicate, is possible, when these claims 
were last denied.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative an SSOC 
and afforded the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

